 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

COFFEE HOLDING CO., INC.

2013 EQUITY COMPENSATION PLAN

 

This Stock Option Award Agreement (the “Award Agreement”) is made and entered
into effective on the Date of Grant set forth in Exhibit A (the “Date of Grant”)
by and between Coffee Holding Co., Inc., a Nevada corporation (the “Company”),
and the individual named in Exhibit A hereto (the “Optionee”).

 

WHEREAS, the Company desires to provide the Optionee an incentive to participate
in the success and growth of the Company through the opportunity to earn a
proprietary interest in the Company; and

 

WHEREAS, to give effect to the foregoing intention, the Company desires to grant
the Optionee an option pursuant to the Coffee Holding Co., Inc. 2013 Equity
Compensation Plan (the “Plan”) to acquire the Company’s common stock, par value
$0.001 per share (the “Common Stock”);

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the parties hereto agree as follows:

 

1. Grant. Subject to the terms and conditions set forth herein and the
provisions of the Plan, the terms of which are incorporated herein by reference,
the Company hereby grants the Optionee a Nonqualified Stock Option (the
“Option”) to purchase up to the number of shares of Common Stock (the “Shares”)
set forth in Exhibit A hereto at the exercise price per Share (the “Exercise
Price”) set forth in Exhibit A, and pursuant to the vesting schedule set forth
in Exhibit A. Capitalized terms used but not otherwise defined in this Award
Agreement shall have the meanings as set forth in the Plan.

 

2. Exercise Period Following Termination of Continuous Service. This Option
shall terminate and be canceled to the extent not exercised, to the extent
vested and exercisable pursuant to Exhibit A, within ninety (90) days after the
Optionee’s “Continuous Service” (as defined below) terminates, except that if
such termination is due to the death or Disability of the Optionee, this Option
shall terminate and be canceled twelve (12) months from the date of termination
of Continuous Service. Notwithstanding the foregoing, in the event that the
Optionee’s Continuous Service is terminated for “Cause” (as defined below), then
the Option shall immediately terminate on the date of such termination of
Continuous Service and shall not be exercisable for any period following such
date. In no event, however, shall this Option be exercised later than the
Expiration Date set forth in Exhibit A and in no event shall this Option be
exercised for more Shares than the Shares which otherwise have become
exercisable as of the date of termination. The Option shall be canceled and
forfeited as of the date that Optionee’s Continuous Service terminates if and to
the extent that the Option has not vested in accordance with Exhibit A.

 

 

 

 

For purposes of this Award Agreement:

 

“Continuous Service” shall mean the absence of any interruption or termination
of service as an employee, director, consultant, advisor or other individual
service provider; provided, however, that periods of absence to the extent
permitted by Company policies due to vacations, holidays, sick days, short term
disability and other approved absences, will not be considered to be an
interruption or termination of service hereunder. Changes in status between
service as an employee, director, consultant, advisor or other individual
service provider to the Company or any of its Subsidiaries will not constitute
an interruption of service.

 

“Cause” shall mean as determined by the Company, (i) conviction of or plea of
nolo contendere to a felony by the Optionee; (ii) acts of dishonesty by the
Optionee resulting in personal gain or enrichment at the expense of the Company
or its Subsidiaries or the affiliates of the Company and its Subsidiaries; (iii)
conduct by the Optionee in connection with his duties to the Company and/or its
Subsidiaries that is fraudulent, unlawful, grossly negligent, disloyal or
otherwise contrary to the best interests of the Company and/or its Subsidiaries;
(iv) engaging in inappropriate personal conduct by the Optionee including, but
not limited to, harassment discrimination, or the use or possession at work of
any illegal controlled substance; (v) contravention of specific lawful direction
from the Board or supervisor or continuing failure by the Optionee to perform
his duties to the Company or its Subsidiaries, or (vi) breach of any
non-disclosure, non-competition, non-solicitation or other similar agreement
executed by the Optionee for the benefit of the Company or any of its
Subsidiaries; provided that, at the Company’s discretion, the Optionee may have
up to fifteen (15) days after notice from the Company to cure the deficiency
leading to the Cause determination (except with respect to (i) above), if
curable. A termination for “Cause” shall be effective immediately (or on such
other date set forth by the Company). Notwithstanding the foregoing, if the
Optionee and the Company or any of its Subsidiaries have entered into an
employment agreement, consulting agreement, advisory agreement or other similar
agreement that specifically defines “cause,” then “Cause” shall have the meaning
defined in that employment agreement, consulting agreement, advisory agreement
or other agreement.

 

3. Method of Exercise. This Option is exercisable, to the extent vested in
accordance with Exhibit A and otherwise exercisable, by delivery to the Company
of an exercise notice (the “Exercise Notice”) in a form satisfactory to the
Committee or by such other form or means as the Committee may permit or require.
Any Exercise Notice shall state or provide the number of Shares with respect to
which the Option is being exercised (the “Exercised Shares”), and include such
other representations and agreements as may be required by the Company pursuant
to the provisions of the Plan. The Exercise Notice shall be accompanied by
payment of the aggregate Exercise Price for the Exercised Shares. As determined
by the Committee, in its sole discretion, at or after grant, payment in full or
in part of the exercise price of the Option may be made: (i) in cash; (ii) by
check; (iii) in the form of shares of Common Stock that have been held by the
Optionee for such period as the Committee may deem appropriate for accounting
purposes or otherwise, valued at Fair Market Value of such shares on the date of
exercise; (iv) by surrendering to the Company shares of Common Stock otherwise
receivable on exercise of the Option; (v) by a cashless exercise program
implemented by the Committee in connection with the Plan; and/or (vii) by such
other method as may be approved by the Committee, provided that such form of
consideration is permitted by the Plan and by Applicable Law. Upon exercise of
the Option by the Optionee and prior to the delivery of such Exercised Shares,
the Company shall have the right to require the Optionee to satisfy applicable
Federal and state tax income tax withholding requirements and the Optionee’s
share of applicable withholding taxes in a method satisfactory to the Company.
Notwithstanding the foregoing, no Exercised Shares shall be issued unless such
exercise and issuance complies with the requirements relating to the
administration of stock option plans and other applicable equity plans under
U.S. state corporate laws, U.S. federal and state securities laws, the Code, any
stock exchange or quotation system on which the Common Stock is listed or
quoted, and the applicable laws of any foreign country or jurisdiction where
stock grants or other applicable equity grants are made under the Plan; assuming
such compliance, for income tax purposes the Exercised Shares shall be
considered transferred to the Optionee on the date the Option is exercised with
respect to such Shares.

 

-2-

 

 

4. Covenants Agreement. This Option shall be subject to forfeiture at the
election of the Company in the event that the Optionee breaches any agreement
between the Optionee and the Company with respect to noncompetition,
nonsolicitation, assignment of inventions and contributions and/or nondisclosure
obligations of the Optionee.

 

5. Taxes. By executing this Award Agreement, Optionee acknowledges and agrees
that Optionee is solely responsible for the satisfaction of any applicable taxes
that may be imposed on Optionee that arise as a result of the grant, vesting or
exercise of the Option, including without limitation any taxes arising under
Section 409A of the Code (regarding deferred compensation) or Section 4999 of
the Code (regarding golden parachute excise taxes), and that neither the Company
nor the Committee shall have any obligation whatsoever to pay such taxes or
otherwise indemnify or hold Optionee harmless from any or all of such taxes.

 

6. Non-Transferability of Option. This Option may not be transferred in any
manner otherwise than by will or by the laws of descent or distribution and may
be exercised during the lifetime of the Optionee only by the Optionee. The terms
of the Plan and this Award Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

 

7. Securities Matters. All Shares and Exercised Shares shall be subject to the
restrictions on sale, encumbrance and other disposition provided by Federal or
state law. The Company shall not be obligated to sell or issue any Shares or
Exercised Shares pursuant to this Award Agreement unless, on the date of sale
and issuance thereof, such Shares are either registered under the Securities Act
of 1933, as amended (the “Securities Act”), and all applicable state securities
laws, or are exempt from registration thereunder. Regardless of whether the
offering and sale of Shares under the Plan have been registered under the
Securities Act, or have been registered or qualified under the securities laws
of any state, the Company at its discretion may impose restrictions upon the
sale, pledge or other transfer of such Shares (including the placement of
appropriate legends on stock certificates or the imposition of stop-transfer
instructions) if, in the judgment of the Company, such restrictions are
necessary in order to achieve compliance with the Securities Act or the
securities laws of any state or any other law.

 

-3-

 

 

8. Investment Purpose. The Optionee represents and warrants that unless the
Shares are registered under the Securities Act, any and all Shares acquired by
the Optionee under this Award Agreement will be acquired for investment for the
Optionee’s own account and not with a view to, for resale in connection with, or
with an intent of participating directly or indirectly in, any distribution of
such Shares within the meaning of the Securities Act. The Optionee agrees not to
sell, transfer or otherwise dispose of such Shares unless they are either (1)
registered under the Securties Act and all applicable state securities laws, or
(2) exempt from such registration in the opinion of Company counsel.

 

9. Other Plans. No amounts of income received by the Optionee pursuant to this
Award Agreement shall be considered compensation for purposes of any pension or
retirement plan, insurance plan or any other employee benefit plan of the
Company or its subsidiaries, unless otherwise expressly provided in such plan.

 

10. No Guarantee of Continued Service. The Optionee acknowledges and agrees that
the right to exercise the Option pursuant to the exercise schedule hereof is
earned only through Continuous Service and such other requirements, if any, as
are set forth in Exhibit A (and not through the act of being hired, being
granted an option or purchasing shares hereunder). The Optionee further
acknowledges and agrees that (i) this Award Agreement, the transactions
contemplated hereunder and the exercise schedule set forth herein do not
constitute an express or implied promise of continued employment or service for
the exercise period or for any other period, and shall not interfere with the
Optionee’s right or the right of the Company or its Subsidiaries to terminate
the employment or service relationship at any time, with or without cause,
subject to the terms of any written employment agreement, consulting agreement,
advisory agreement or other similar agreement that the Optionee may have entered
into with the Company or any of its Subsidiaries; and (ii) the Company would not
have granted this Option to the Optionee but for these acknowledgements and
agreements.

 

11. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Optionee
with respect to the subject matter hereof, and may not be modified adversely to
the Optionee’s interest except by means of a writing signed by the Company and
the Optionee. In the event of any conflict between this Award Agreement and the
Plan, the Plan shall be controlling, except as otherwise specifically provided
in the Plan. This Award Agreement shall be construed under the laws of the State
of Nevada, without regard to conflict of laws principles.

 

-4-

 

 

12. Opportunity for Review. Optionee and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement. The Optionee has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and this Award Agreement. The Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan and this Award Agreement. The Optionee further
agrees to notify the Company upon any change in the residence address indicated
herein.

 

13. Section 409A. This Option is intended to be excepted from coverage under
Section 409A and shall be administered, interpreted and construed accordingly.
The Company may, in its sole discretion and without the Optionee’s consent,
modify or amend the terms of this Award Agreement, impose conditions on the
timing and effectiveness of the exercise of the Option by Optionee, or take any
other action it deems necessary or advisable, to cause the Option to be excepted
from Section 409A (or to comply therewith to the extent the Company determines
it is not excepted).

 

14. Recoupment. In the event the Company restates its financial statements due
to material noncompliance with any financial reporting requirements under
applicable securities laws, any shares issued pursuant to this Agreement for or
in respect of the year that is restated, or the prior three years, may be
recovered to the extent the shares issued exceed the number that would have been
issued based on the restatement. In addition and without limitation of the
foregoing, any amounts paid hereunder shall be subject to recoupment in
accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company or as is otherwise required by Applicable Law or stock exchange listing
conditions.

 

15. Electronic Delivery of Documents. By accepting this Award Agreement,
Optionee agrees that the Company may delivery by email or other electronic means
all documents relating to the Plan or this Award Agreement (including, without
limitation, Plan prospectuses) and all other documents that the Company is
required to deliver to its security holders (including, without limitation,
annual reports and proxy statements). Optionee also agrees that the Company may
deliver these documents by posting them on a website maintained by the Company
or by a third party under contract with the Company.

 

[Signature Page Follows]

 

-5-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the date set forth in Exhibit A of this Agreement.

 

  COFFEE HOLDING CO., INC.       By:                  Name:     Title:        
OPTIONEE           Name:  

 

-6-

 

 

EXHIBIT A

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

COFFEE HOLDING CO., INC.

2013 EQUITY COMPENSATION PLAN

 

(a). Optionee’s Name:_______________________________

 

(b). Date of Grant:_________________

 

(c). Number of Shares Subject to the Option:_____________

 

(d). Exercise Price: $______ per Share

 

(e). Expiration Date:_______________

 

(f). Vesting Schedule: Subject to Section 2 of the Award Agreement, the Option
shall vest and be exercisable with respect to one hundred percent (100%) of the
Shares subject thereto on April 18, 2020, provided that the Optionee is in
Continuous Service on the vesting date. The number of Shares that becomes vested
and exercisable on the foregoing vesting date shall, if necessary, be rounded
down to the nearest whole Share.

 

_______ (Initials)

Optionee

 

_______ (Initials)

Company Signatory

 

-7-

 

 

 